
	
		I
		112th CONGRESS
		2d Session
		H. R. 6367
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2012
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the placement at the former Navy Dive School
		  at the Washington Navy Yard of a memorial to honor the members of the Armed
		  Forces who have served as divers and whose service in defense of the United
		  States has been carried out beneath the waters of the world.
	
	
		1.Short titleThis Act may be cited as the
			 Man in the Sea Memorial
			 Act.
		2.Establishment of
			 military divers memorial at Washington Navy Yard
			(a)Memorial
			 authorizedThe Secretary of the Navy may permit a third party to
			 establish and maintain, at a suitable location at the former Navy Dive School
			 at the Washington Navy Yard in the District of Columbia, a memorial to honor
			 the members of the United States Armed Forces who have served as divers and
			 whose service in defense of the United States has been carried out beneath the
			 waters of the world.
			(b)Location and
			 design of monumentThe actual
			 location at the Washington Navy Yard for the memorial authorized by subsection
			 (a) and the final design of the memorial shall be subject to the approval of
			 the Secretary. In selecting the site to serve as the location for the memorial,
			 the Secretary shall seek to maximize visitor access to the memorial.
			(c)Military
			 supportThe Secretary shall
			 provide military ceremonial support at the dedication of the memorial
			 authorized by subsection (a).
			(d)Use of federal
			 funds prohibitedFederal
			 funds may not be used to design, procure, prepare, install, or maintain the
			 memorial authorized by subsection (a), but the Secretary may accept and expend
			 contributions of non-Federal funds and resources for such purposes.
			
